417 F.2d 1029
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.McNALLY BROS., INC., Respondent.
No. 94.
Docket 33395.
United States Court of Appeals Second Circuit.
Argued October 2, 1969.
Decided October 20, 1969.

Marshall F. Berman, Attorney, National Labor Relations Board (Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Robert A. Giannasi, Washington, D. C., Attorney, on the brief), for petitioner.
John P. Hale, New York City, for respondent.
Before FRIENDLY, SMITH and FEINBERG, Circuit Judges.
PER CURIAM:


1
The National Labor Relations Board seeks enforcement of its order which, inter alia, requires respondent McNally Bros., Inc. to offer reinstatement to its former employee, Edward Peterson, and make him whole for any loss of pay. 167 N.L.R.B. No. 118 (1967). There was credible evidence before the Board that the Company terminated and refused to rehire Peterson because he had instigated a grievance proceeding against a closely related company and had filed an unfair labor practice charge with the Board. The Board was not required to credit the Company's version that Peterson was discharged for failing to comply with a Company rule regarding absences. Accordingly, there was substantial evidence to support the finding that the Company violated sections 8(a) (3), (4) and (1) of the Act. In addition, the nature of the hearing before the trial examiner does not warrant denial of enforcement. While the examiner could have been more evenhanded, his conduct did not deprive respondent of a fair hearing.


2
Enforcement granted.